                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JOAQUÍN CARCAÑO, et al.,

                      Plaintiffs,

               v.                                     No. 1:16-cv-00236-TDS-JEP

 ROY A. COOPER, III, et al.,

                      Defendants,

               and

 PHIL BERGER, et al.,

                      Intervenor-Defendants.




        PLAINTIFFS’ AND EXECUTIVE BRANCH DEFENDANTS’
  SUPPLEMENTAL JOINT MOTION FOR ENTRY OF A CONSENT DECREE

       NOW COME Plaintiffs Joaquín Carcaño, Payton Grey McGarry, Hunter Schafer,

Quinton Harper, Angela Gilmore, Madeline Goss, and American Civil Liberties Union of

North Carolina (collectively, “Plaintiffs”); and Defendants Roy A. Cooper III, Joshua

Stein, Machelle Sanders, Mandy K. Cohen, and James H. Trogdon III (collectively,

“Executive Branch Defendants”) (Plaintiffs and Executive Branch Defendants are

collectively referred to herein as “the Parties”), by and through their attorneys, and move

the Court pursuant to Local Rule 7.1 for entry of a Consent Judgment and Decree, filed

concurrently with this motion. In support thereof the Parties state as follows:



                                             1


     Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 1 of 8
       1.     On September 7, 2017, Plaintiffs filed their Fourth Amended Complaint,

seeking declaratory and injunctive relief and nominal damages (D.E. 210), alleging that

Plaintiffs are entitled to relief from this Court for violations of their rights under the Due

Process and Equal Protection Clauses of the Fourteenth Amendment to the U.S.

Constitution, pursuant to 42 U.S.C. § 1983; Title IX of the Education Amendments of

1972, 20 U.S.C. § 1681, et seq.; and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq.

       2.     After Plaintiffs moved the Court, with consent of all parties, to file their

Fourth Amended Complaint, Plaintiffs and the Executive Branch Defendants engaged in

substantial good faith negotiations about a potential settlement of Plaintiffs’ claims

against the Executive Branch Defendants.

       3.     Following those negotiations, on October 18, 2017, the Parties requested

that the Court enter a Consent Judgment and Decree, filed concurrently with a joint

motion, to resolve all of Plaintiffs’ claims against the Executive Branch Defendants. The

Court additionally permitted the Executive Branch Defendants to answer or file other

responsive pleadings to the Plaintiffs’ Fourth Amended Complaint, if applicable, 30 days

after the court’s disposition of the joint motion for entry of a consent decree. (D.E. 226).

       4.     In the interim, Intervenor-Defendants and the UNC Defendants in this

proceeding filed motions to dismiss the Fourth Amended Complaint. (D.E. 221, 222).

The Court determined to “defer consideration of the proposed consent decree until the

various Defendants’ pending challenges to the court’s jurisdiction are resolved” (D.E.



                                               2


      Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 2 of 8
226), and extended the time to file responses to the original Joint Motion for Entry of a

Consent Decree until after the Court’s disposition of the motions to dismiss. (D.E. 228).

       5.     On September 30, 2018, the Court granted in part and denied in part the

Intervenor-Defendants’ and the UNC Defendants’ motions to dismiss. (D.E. 248). In its

order, the Court ordered the parties to submit additional briefing concerning the Joint

Motion for Entry of a Consent Decree. (Id.).

       6.     Following the Court’s order resolving the Intervenor-Defendants’ and the

UNC Defendants’ motions to dismiss, and informed by that decision, Plaintiffs and the

Executive Branch Defendants again engaged in extensive negotiations concerning the

possibility of modifying a consent decree to settle all of Plaintiffs’ claims against the

Executive Branch Defendants.

       7.     On December 21, 2018, Plaintiffs and the Executive Branch Defendants

filed a Joint Motion for Entry of a Consent Decree, which was the culmination of those

negotiations. (D.E. 264). Intervenor-Defendants opposed that motion. (D.E. 271).

       8.     On May 17, 2019, the Court held a hearing on the Joint Motion for Entry of

a Consent Decree and thereafter ordered the parties to “meet and confer and file a

proposed consent decree addressing the court’s and parties’ concerns expressed during

the hearing.” (D.E. 286 at 1-2).

       9.     All parties have engaged in further negotiation in accordance with the

Court’s order and with the goal of addressing concerns raised by the Court and by the

Intervenors. Those negotiations resulted in Plaintiffs and the Executive Branch

Defendants agreeing to revise the proposed Consent Judgment and Decree, a redline of

                                              3


      Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 3 of 8
which has been filed contemporaneously with this motion. Intervenors continue to object

to entry of the revised proposed Consent Judgment and Decree. The UNC Defendants

take no position as to this motion.

        10.   The modified proposed Consent Decree provides that, with respect to

public facilities that are subject to the Executive Branch Defendants’ control or

supervision, Plaintiffs and Executive Branch Defendants agree that nothing in House Bill

142, codified as Session Law 2017-4 (“H.B. 142”), can be construed to prevent

transgender people from lawfully using public facilities in accordance with their gender

identity. See Consent Judgment and Decree at 5 ¶ 1.

        11.   The modified proposed Consent Decree also permanently enjoins the

Executive Branch Defendants, in their official capacities, and all successors, officers, and

employees, from taking certain specified actions under Section 2 of H.B. 142. See

Consent Judgment and Decree at 6 ¶ 2.

        13.   Pursuant to the modified proposed Consent Decree, the Parties agree to

each bear their own fees, expenses, and costs with respect to all claims raised by

Plaintiffs against the Executive Branch Defendants, and all remaining claims Plaintiffs

allege against the Executive Branch Defendants in this action would be dismissed with

prejudice. See Consent Judgment and Decree at 6 ¶¶ 4-5.

        14.   In support of this motion, the Parties submit respective memoranda of law,

addressing the Court’s concerns and how the modified proposed Consent Decree resolves

them.



                                             4


        Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 4 of 8
       WHEREFORE, for the foregoing reasons, and for those set forth in the Parties’

earlier briefing and supplemental supporting memoranda of law, the Parties respectfully

move the Court to enter the Consent Judgment and Decree, filed concurrently with this

joint motion, as a full and final resolution of Plaintiffs’ claims against the Executive

Branch Defendants.




                                              5


      Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 5 of 8
Dated: May 31, 2019                           Respectfully submitted,

/s/ Irena Como
Irena Como (NC Bar No. 51812)                  Tara L. Borelli*
AMERICAN CIVIL LIBERTIES UNION OF              Peter C. Renn*
   NORTH CAROLINA LEGAL                        LAMBDA LEGAL DEFENSE AND
   FOUNDATION                                     EDUCATION FUND, INC.
Post Office Box 28004                          730 Peachtree Street NE, Suite 1070
Raleigh, North Carolina 27611                  Atlanta, GA 30308-1210
Telephone: 919-834-3466                        Telephone: 404-897-1880
Facsimile: 866-511-1344                        Facsimile: 404-897-1884
icomo@acluofnc.org                             tborelli@lambdalegal.org
                                               prenn@lambdalegal.org
James D. Esseks*
Leslie Cooper*                                 Devi M. Rao*
Elizabeth O. Gill*                             Andrew C. Noll*
Chase B. Strangio*                             JENNER & BLOCK LLP
AMERICAN CIVIL LIBERTIES UNION                 1099 New York Avenue, NW Suite 900
   FOUNDATION                                  Washington, DC 20001-4412
125 Broad St., 18th Fl.                        Telephone: 202-639-6000
New York, NY 10004                             Facsimile: 202-639-6066
Telephone: 212-549-2627                        drao@jenner.com
Facsimile: 212-549-2650                        anoll@jenner.com
jesseks@aclu.org
lcooper@aclu.org                               Scott B. Wilkens*
egill@aclunc.org                               Wiley Rein LLP
cstrangio@aclu.org                             1776 K Street NW
                                               Washington, DC 20006
                                               Telephone: 202-719-7000
                                               Facsimile: 202-719-7049
                                               swilkens@wileyrein.com


*Appearing by special appearance pursuant to L.R. 83.1(d).

                                Counsel for Plaintiffs




                                          6


     Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 6 of 8
JOSHUA H. STEIN
ATTORNEY GENERAL
STATE OF NORTH CAROLINA


                                     /s/ Olga E. Vysotskaya de Brito
/s/ Amar Majmundar
                                     Olga E. Vysotskaya de Brito
Amar Majmundar
                                     NC Bar No. 31846
NC Bar No. 24668
                                     SPECIAL DEPUTY ATTORNEY GENERAL
SPECIAL DEPUTY ATTORNEY GENERAL
                                     NORTH CAROLINA DEPARTMENT OF
NORTH CAROLINA DEPARTMENT OF
                                     JUSTICE
JUSTICE
                                     Post Office Box 629
Post Office Box 629
                                     Raleigh, NC 27602
Raleigh, NC 27602
                                     Telephone: (919) 716-0185
Telephone: (919) 716-6821
                                     Facsimile: (919) 716-6759
Facsimile: (919) 716-6759
                                     ovysotskaya@ncdoj.gov
amajmundar@ncdoj.gov

                     Counsel for Defendants GOV. ROY A. COOPER, III, in his
                     Official Capacity as Governor of North Carolina, JOSHUA H.
                     STEIN, in his official capacity as Attorney General of North
                     Carolina; MACHELLE SANDERS, in her official capacity as
                     Secretary of the North Carolina Department of
                     Administration; MANDY K. COHEN, in her official capacity
                     as Secretary of the North Carolina Department of Health and
                     Human Services; and JAMES H. TROGDON III, in his official
                     capacity as Secretary of the North Carolina Department of
                     Transportation.




                                     7


   Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 7 of 8
                            CERTIFICATE OF SERVICE

       I, Irena Como, hereby certify that on May 31, 2018, I electronically filed the

foregoing PLAINTIFFS’ AND EXECUTIVE BRANCH DEFENDANTS’

SUPPLEMENTAL JOINT MOTION FOR ENTRY OF A CONSENT DECREE, as well

as Plaintiffs’ Memorandum of Law in support of the Consent Judgment and Decree,

Proposed Consent Judgment and Decree, and a redline of that Proposed Consent

Judgment and Decree identifying all changes made using the CM/ECF system, and have

verified that such filing was sent electronically using the CM/ECF system to all parties

who have appeared with an email address of record.


                                          /s/ Irena Como                         .

                                          Counsel for Plaintiffs




     Case 1:16-cv-00236-TDS-JEP Document 289 Filed 05/31/19 Page 8 of 8
